DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered but they are not persuasive. 
The Applicant, firstly, argues “First, Fig. 1 of Ichihashi discloses an image display apparatus which allows a user to visually recognize a virtual image. As shown in Fig. 5 of Ichihashi, the image display apparatus is mounted in a vehicle, and an optical system is configured to display an image on the windshield of the vehicle. However, the user of the vehicle perceives not that image but instead a virtual image that positioned some distance beyond the windshield. In contrast to Ichihashi’s virtual image display apparatus, Redert discloses an optical system used in direct-view displays, such as TV sets and large displays (see, e.g., paragraph [0042]). Thus, the technical field of Redert’s direct-view display differs from that of Ichihashi’s virtual image display apparatus, and there is no indication that the problems addressed by Redert exist in Ichihashi’s display apparatus our could be meaningfully addressed in the same way as described by Redert. For this reason, it would not have been obvious to combine Redert with Ichihashi.”
The Examiner respectfully disagrees. Ichihashi’s head-up display and Redert are both displays dealing with pitches for a stereoscopic image. Redert discloses a display providing a 3D effect on a 2D image (Par. 0001) with a liquid crystal panel (Fig. 1, 2D 
 The Applicant, secondly, argues “In addition, regarding independent claims 1 and 7, the Office Action asserts that the configuration of Ichihashi discloses the recited feature regarding “the optical system enabling the parallax image to be provided in enlarged dimension to the user’s eyes” (emphasis added). In particular, the Office appears to believe that Ichihashi’s description of using a combiner instead of windshield 220, somehow describes this feature (see, e.g., page 3 of the Office Action). However, Ichihashi does not explicitly disclose that the image from display device 110 is, in any way, enlarged, and the Office Action provides no rational to explain why the use of a combiner, instead of windshield 220, would inherently result in an enlarged image.”
The Examiner respectfully disagrees. Mirror 121, mirror 122 mirror, and the windshield/combiner 220 provide an enlarged image for the user to view.  The display device 110 only provides a very small image which is enlarged via the optical system of the mirrors and windshield/combiner to be viewable to the user. Without enlargement the image provided from the display would not recognized by the user. Mirror 122 is 
The Applicant, thirdly, argues “Finally, while the Office Action acknowledges Ichihashi fails to disclose the recited feature of claims 1,7, and 8 regarding “the first pitch and the second pitch being equal to each other” (see, e.g., page 3), the Office Action relies on Redert, which discloses an optical system for a 3D display that includes a barrier 3 provided between a two-dimensional image 1 (1.e., a 2D array of pixels) and the eyes of a user. In particular, Redert describes that “for pixelized 2D images from e.g. an LCD monitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller, in order not to degrade the final spatial resolution” (see paragraph [0014] of Redert). That is, Redert discloses a barrier pitch that is equal to or smaller the pitch of the pixels.
Somewhat similar to Redert, the present disclosure describes that, in a conventional parallax display system, the pitch of the barrier layer may be smaller than or equal to the pitch of the pixels in the display panel (see, e.g., at least paragraphs [0056] and [0066] of the present disclosure). However, unlike Redert, the present disclosure recognizes that, in using an optical system to enlarge a displayed image, such a conventional display is unable to ensure that the subpixels do not overlap in the eyes of a user. To avoid this problem, the present disclosure recognizes that the pitch of the parallax display panel should be equal to the pitch of the subpixels of the display panel (see, e.g., at least paragraph [0056] of the present disclosure). Thus, claims 1, 7, and 8 recite a narrower range than is disclosed by Redert, and the present disclosure 
The Examiner respectfully disagrees. The larger range of Redert fully discloses both the pixel pitch and the barrier pitch to be equal. While it also discloses the pitch of the barrier can be smaller that does not negate the fact having the two be equal is completely considered in Redert and thus teaches the claim language as currently present.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi, US- 20160173867 in view of Redert, US-20080278808.
In regards to claim 1, Ichihashi discloses a head-up display (Par. 0013 head-up display), comprising: a first panel (Fig. 1, 110 display); a second panel (Fig. 1, 203 parallax barrier); and an optical system (Fig. 1, 121 mirror, 122 mirror, and 220 windshield; Par. 0042 using a combiner instead of a windshield), the first panel comprising first subpixels arranged at a first pitch in a parallax direction, in which direction binocular parallax is provided to user's eyes (Fig. 2, 111 and 112 pixels which have a pitch), the second panel comprising second subpixels arranged at a second pitch in the parallax direction, the second panel being placed along the first panel, the second panel being configured to produce, based on an image displayed on the first panel, a parallax image for providing binocular parallax to the user's eyes (Fig. 2, 103 parallax barrier pixels which have a second pitch; Par. 0014 providing a parallax image), the optical system enabling the parallax image to be provided in enlarged dimension to the user's eyes (Fig. 1, 121 mirror, 122 mirror, and 220 windshield enlarge the image I; Par. 0042 using a combiner instead of a windshield).
Ichihashi does not disclose expressly the first pitch and the second pitch being equal to each other.
Redert discloses a display providing a 3D effect on a 2D image (Par. 0001) with a liquid crystal panel (Fig. 1, 2D display; Par. 0014 LCD monitow) and a parallax barrier (Fig. 1, 3 optical barrier), wherein the pitch of the liquid crystal panel and the parallax barrier are equal (Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD onitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the LCD panel and barrier of 
Therefore, it would have been obvious to combine Redert with Ichihashi to obtain the invention of claim 1.
In regards to claim 7, Ichihashi discloses a moving body (Par. 0014 vehicle), comprising: Par. 0013 head-up display), comprising a first panel (Fig. 1, 110 display), a second panel (Fig. 1, 203 parallax barrier), and an optical system (Fig. 1, 121 mirror, 122 mirror, and 220 windshield; Par. 0042 using a combiner instead of a windshield), the first panel comprising first subpixels arranged at a first pitch in a parallax direction, in which direction binocular parallax is provided to user's eyes (Fig. 2, 111 and 112 pixels which have a pitch), the second panel comprising second subpixels arranged at a second pitch in the parallax direction, the second panel being placed along the first panel, the second panel being configured to produce, based on an image displayed on the first panel, a parallax image for providing binocular parallax to the user's eyes (Fig. 2, 103 parallax barrier pixels which have a second pitch; Par. 0014 providing a parallax image), the optical system enabling the parallax image to be provided in enlarged dimension to the user's eyes (Fig. 1, 121 mirror, 122 mirror, and 220 windshield enlarge the image I; Par. 0042 using a combiner instead of a windshield).
Ichihashi does not disclose expressly the first pitch and the second pitch being equal to each other.
Redert discloses a display providing a 3D effect on a 2D image (Par. 0001) with a liquid crystal panel (Fig. 1, 2D display; Par. 0014 LCD monitow) and a parallax barrier (Fig. 1, 3 optical barrier), wherein the pitch of the liquid crystal panel and the parallax 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the LCD panel and barrier of Ichihashi with the LCD and barrier Redert discloses. The motivation for doing so would have been to retain the spatial resolution and add depth (Redert Par. 0014).
Therefore, it would have been obvious to combine Redert with Ichihashi to obtain the invention of claim 7.
In regards to claim 8, Ichihashi discloses a display device for head-up display (Par. 0013 head-up display), comprising: a first panel (Fig. 1, 110 display); a second panel (Fig. 1, 203 parallax barrier); and an optical system (Fig. 1, 121 mirror, 122 mirror, and 220 windshield; Par. 0042 using a combiner instead of a windshield), the first panel comprising first subpixels arranged at a first pitch in a first direction (Fig. 2, 111 and 112 pixels which have a pitch), the second panel comprising second subpixels arranged at a second pitch in the first direction, the second panel being placed along the first panel, the second panel being configured to produce, based on an image displayed on the first panel, a parallax image for providing binocular parallax to the user's eyes arranged in the first direction (Fig. 2, 103 parallax barrier pixels which have a second pitch; Par. 0014 providing a parallax image).  
Ichihashi does not disclose expressly the first pitch and the second pitch being equal to each other.
Redert discloses a display providing a 3D effect on a 2D image (Par. 0001) with a liquid crystal panel (Fig. 1, 2D display; Par. 0014 LCD monitow) and a parallax barrier 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the LCD panel and barrier of Ichihashi with the LCD and barrier Redert discloses. The motivation for doing so would have been to retain the spatial resolution and add depth (Redert Par. 0014).
Therefore, it would have been obvious to combine Redert with Ichihashi to obtain the invention of claim 8.
In regards to claim 2, Ichihashi and Redert, as combined above, disclose the optical system is configured to enlarge the first panel and the second panel, and enlargement factors of the first panel and the second panel are different from each other (Ichihashi Fig. 1, 121 mirror, 122 mirror, and 220 windshield enlarge the image I; Ichihashi Par. 0042 using a combiner instead of a windshield; magnification of the panels are different as they are different distances from the combiner).  
In regards to claim 3, Ichihashi and Redert, as combined above, disclose the first panel is configured to display a right-eye image and a left-eye image, which are arranged at a third pitch in the parallax direction, in the first subpixels (Redert Col. 31, 20-26 wherein the pitch of the liquid crystal panel and the parallax barrier are equal; Ichihashi Par. 0014 providing a left eye image, a right eye image which have a resultant pitch based on the display pitch and parallax barrier pitch), the second subpixels of the second panel are configured to form a light-transmitting region and a light-blocking region (Ichihashi Par. 0019 the parallax barrier containing light-shielding portions and 
In regards to claim 4, Ichihashi and Redert, as combined above, disclose a following expression is satisfied:                         
                            R
                            =
                            
                                
                                    g
                                
                                
                                    f
                                
                            
                            ×
                            E
                        
                     in which g designates the distance between the first panel and the second panel, f designates the focal point of the optical system, E designates the interocular distance between the user's eyes, and R designates a pitch equal to one half of the third pitch (Redert Col. 31, 20-26 wherein the pitch of the liquid crystal panel and the parallax barrier are equal; Ichihashi Par. 0020 describes the mathematical relationships between the distance between the display and the parallax barrier, a focal point of the virtual image, an interocular distance, and the distance from the combiner and the user’s eyes, which creates the pitch of the virtual left and right images; mathematical equations define these relationships).  

In regards to claim 6, Ichihashi and Redert, as combined above, disclose the third pitch is equal to a natural-number multiple of each of the first pitch and the second pitch (Redert Col. 31, 20-26 wherein the pitch of the liquid crystal panel and the parallax barrier are equal; Ichihashi Par. 0020 describes the mathematical relationships between the distance between the display and the parallax barrier, a focal point of the virtual image, an interocular distance, and the distance from the combiner and the user’s eyes, which creates the pitch of the virtual left and right images; mathematical equations define these relationships; the third pitch of the virtual left and right images is a magnification of the original and thus a natural-number multiple).  
In regards to claim 9, Ichihashi discloses the second panel comprises no color filter (Ichihashi Fig. 1, 103 parallax barrier).
In regards to claims 10-12, Ichihashi and Redert, as combined above, disclose the second subpixels correspond in a one-to-one ratio with the first subpixels (Redert .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        3/2/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622